UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7652



EDWARD BARCUS,

                                                 Plaintiff - Appellant,

             versus


W. P. ROGERS, Regional Director of V.D.O.’s
Division of Operations; ALTON BASKERVILLE,
Warden for Powhatan Correctional Center; K. J.
BESSETT, Warden for Keen Mountain Correctional
Center; LARRY COLLINS, Inmate Hearings Officer
at Powhatan Correctional Center; MS. GALLOWAY,
Appointed   Treatment    Program    Supervisor;
LIEUTENANT    MCCALLAHAN,    Member    of   the
Institutional Classification Authority; B.
MORRANNO; MR. HAMMONDS, Assigned Counselor for
Special Housing Unit,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-547-2)


Submitted:    December 23, 2004              Decided:   January 14, 2005


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Barcus, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Edward Barcus appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Barcus v. Rogers, No. CA-

04-547-2 (E.D. Va. filed Sept. 24, 2004; entered Sept. 27, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -